UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL ADAHI, et al.,                    :
                                              :
                       Petitioners,           :
                                              :
               v.                             :       Civil Action No. 05-280 (GK)
                                              :
BARACK OBAMA, et al.,                         :
                                              :
                       Respondents.           :

                                             ORDER

        Respondents’ Consent Motion to Modify Order in Advance of Merits Hearing is granted.

It is hereby

        ORDERED, that by June 16, 2009, the parties shall file with the Court a numbered list of

Joint Exhibits, along with a bound and tabbed copy of those exhibits. They will be referred to as

JE #__. This set of exhibits should include evidence that both parties expect will be referenced at

the Merits Hearing.

        In addition to this universe of key exhibits, each party shall on that date submit a numbered

list of those documents that will or might be referenced at the Hearing, along with a bound and

tabbed copy of the documents. The Government’s exhibits will be referred to as GE #            , and

Petitioner’s as PE #   . And it is hereby further

        ORDERED, that a Pretrial Conference will take place in Chambers on June 17, 2009 at

2:00 p.m.


June 8, 2009                                          /s/
                                                      Gladys Kessler
                                                      United States District Judge
Copies via ECF to all counsel of record